DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 5/17/2022. Claims 15-20 are cancelled. Claims 1 and 3 are currently amended. Claims 1-14 are currently pending.

Allowable Subject Matter
3.	Claims 1-14 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The prior art, Harris et al. (US 8321243) teaches systems and methods are provided for the coordination of benefits. The systems and methods may include receiving a healthcare claim request from a healthcare provider computer; determining, based at least in part from patient information in the healthcare transaction claim request, that the patient is associated with at least a first payer and a second payer; generating a primary claim request based upon the identified product and the patient associated with the healthcare claim request, the primary claim associated with the first payer; and generating a coordination of benefits (COB) claim request based at least in part on the received first adjudicated reply associated with the primary claim request, the COB claim request, the COB claim request associated with a second payer (See, for example, Harris: abstract; col. 1, ln. 35-col. 2, ln. 43; FIGS. 1-4).
	The next prior art is John et al. (US 2012/0253833) teaches systems and methods may be provided for financial processing for a virtual pharmacy. The systems and methods may include receiving, by a non-dispensing virtual pharmacy comprising one or more computers, an electronic prescription associated with a patient, where the electronic prescription is associated with at least one drug or product prescribed for the patient; determining, by the virtual pharmacy, a respective patient payable amount for filling the prescription at each of the plurality of dispensing pharmacies; delivering, in real-time from the virtual pharmacy to a patient device, an identification of the plurality of dispensing pharmacies; receiving, by the virtual pharmacy from the patient device, a selection of one of the plurality of dispensing pharmacies; directing, by the virtual pharmacy, financial processing for the respective patient payable amount corresponding to the selected pharmacy to generate financial processing information; and delivering, by the virtual pharmacy to the selected pharmacy, the electronic prescription and the financial processing information (See, for example, John: abstract; ¶¶ [0006]-[0007]; FIGS. 1-14).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a provider server system; a merchant server system; and a medical benefit management system comprising a connection manager for receiving the plurality of configuration files for encoding business logic, a stream processor for managing communications with the provider server system and the merchant server system, a portal server, and one or more data storage devices comprising a plurality of computer-readable instructions, wherein the instructions comprise a plurality of benefit business rules, wherein the instructions are executable by one or more processors to cause the one or more processors to: receive using the connection manager a first configuration file from the provider server system comprising offering data from a provider, wherein the offering data specifies at least one medical benefit offering that is associated with a product marketed by the provider; receive using the connection manager a second configuration file from the provider server system comprising at least one rule customization input from the provider; customize, in real-time without impacting continued operation of the system, at least one of the benefit business rules based, at least in part, on the at least one rule customization input, wherein the at least one rule customization input comprises processing logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit, wherein the system concurrently operate to receive and process benefit submissions during the customizing; receive using the connection manager a third file from the merchant server system comprising a benefit submission from a medical merchant, wherein the benefit submission is based, at least in part, on a medical request received by the medical merchant, wherein the medical request is provided by a customer; process the benefit submission using the at least one customized business rule, wherein the processing comprises executing the processing logic based on the received benefit submission to determine payment by the primary payer, the secondary payer and the tertiary payer; generate benefit transaction information related to the benefit submission, wherein the benefit transaction information comprises a first portion and a second portion that differs from the first portion; and cause a plurality of display devices to simultaneously display a provider interface accessible by the provider using the portal server and a merchant interface accessible by the medical merchant using the portal server, wherein: the provider interface displays the first portion and blocks access to the second portion; and the merchant interface displays the second portion and blocks access to the first portion, such that the portal server displays different views of the benefit transaction information to the provider and the medical merchant; and generate a benefit outcome based on the processing of the benefit submission, wherein the benefit outcome results in the at least one medical benefit being provided by the medical merchant to the customer,” as recited in amended independent claim 1 and similarly in amended independent claim 3.
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686